        Case 1:15-cr-00378-PGG             Document 133                        Filed 12/27/19       Page 1 of 1
                                                Law Office Of
                                             Joaquin Perez
                                 6780 Coral Way ·Miami, Florida 33155
                               Phone (305) 261-4000 • Fax (305) 662-4067
                                         jplaw l@bellsouth.net
                                    (Also admitted in Massachusetts and Rhode Island)




Via ECF

December 27. 2019

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Fredy Renan Najera Montoya
               l 5-cr-378 (PGG-l)

Dear Judge Gardephe:

       Defendant respectfully submits this letter to request an extension of the January 6. 2020

filing deadline for submission of additional evidence in support of his motion to withdraw the

guilty plea to Count II of the Indictment. The government has no objection to an extension until

February l 0. 2020. Accordingly, Defendant requests leave to file additional submissions on or

before February 10. 2020.


                                                      Respectfully submitted,

                                                     Is/ {aqua Pee;
                                                     JOAQUIN PEREZ, ESQ.
                                                     NYB: 523 76532
                                                     6790 Coral Way
                                                     Miami, Florida 33155
                                                     Tel: (305) 261-4000
                                                     jplaw ] @bell south.net


                                                                                         MEMO ENDORSED
cc:    Emil J. Bove, Ill, AUSA
       Matthew Laroche, AUSA                                                            The Application   is granted.
                                                                                        SO ORDERED:

                                                                                        Paul

                                                                                        Dated:   Laz 3o 3,74 I
